Name: Commission Regulation (EEC) No 2010/85 of 19 July 1985 amending Regulation (EEC) No 1783/85 fixing the rates of refunds applicable from 1 July 1985 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 7. 85 Official Journal of the European Communities No L 188/29 COMMISSION REGULATION (EEC) No 2010/85 of 19 July 1985 amending Regulation (EEC) No 1783/85 fixing the rates of the refunds applicable from 1 July 1985 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals (') as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricul ­ tural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1982/85 (4), and in particular Article 4 (7) thereof, Whereas the rates of the refunds applicable from 1 July 1985 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EEC) No 1783/85 0 ; Whereas it is advisable to adjust the rates of the refunds applicable to exports of pasta products to the United States of America and Canada ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The rates of refund contained in the Annex to this Regulation shall replace those indicated in Regu ­ lation (EEC) No 1783/85 for the same basic products exported to the United States of America and Canada in the form of goods falling within heading No 19.03 of the Common Customs Tariff. 2. The Annex to this Regulation shall be added as Annex II to Regulation (EEC) No 1783/85. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . 3) OJ No L 323, 29 . 11 . 1980, p . 27. (4) OJ No L 186, 19 . 7 . 1985, p . 8 . O OJ No L 169 , 29 . 6 . 1985, p . 22. No L 188/30 Official Journal of the European Communities 20. 7. 85 ANNEX Rates of the refunds applicable to certain cereal products exported to the United States of America and Canada in the form of goods falling within heading No 19.03 of the Common Customs Tariff (ECU/100 kg) CCT heading No Description of products Rate of refund 10.01 B I Common wheat and meslin 3,802 10.01 B II Durum wheat 4,208 11.01 A Wheat or meslin flour 4,149 11.02 A I a) Durum wheat groats and meal 6,552 11.02 A I b) Common wheat groats and meal 4,149